237 F.2d 794
Lee Angus DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 15100.
United States Court of Appeals Ninth Circuit.
Oct. 18, 1956.Rehearing Denied Oct. 29, 1956.Writ of Certiorari Denied Jan. 14, 1957.See 77 S. Ct. 370.

Lee Angus Davis, San Pedro, Cal., in pro. per.
Laughlin E. Waters, U.S. Atty., Louis Lee Abbott, Thomas H. Ludlow, Jr., Asst. U.S. Attys., Los Angeles, Cal., for appellee.
PER CURIAM.


1
Before LEMMON, BARNES and HAMLEY, Circuit Judges.


2
Davis was indicted on two counts of transportation of forged security interstate, 18 U.S.C. § 2314.  He pleaded guilty to one count and was given a three year sentence thereon.  The other count was dismissed.


3
He attempt to raise on this appeal such questions as that he was not allowed to subpoena witnesses, the legality of a confession which he claims he was forced to make, and that he was the victim of an illegal search and seizure.  Those questions were never before the court, due to the plea of guilty.


4
Appellant claims that he could not be guilty of the offense because he was in Los Angeles at the time of the transportation of the security in interstate commerce.  However, he could have been the intiating agency setting the interstate movement in action while remaining in Los Angeles.


5
All of this appears to be a build-up to the charge which he makes that his retained counsel was wanting in competence in advising him to plead guilty to a charge of which he now claims he was innocent.  Counsel in possession of all of the facts probably wisely advised Davis to plead guilty to one count.  Nothing to the contrary appears, other than Davis's present bald statement to the contrary.


6
This appeal is devoid of the semblance of merit.  The judgment is


7
Affirmed.